                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VITALII BLAZHEIEV,                                 Case No. 17-cv-07160-EMC
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING DEFENDANTS’
                                   9             v.                                         MOTION TO DISMISS
                                  10     UBISOFT TORONTO INC., et al.,                      Docket No. 86
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Vitalii Blazheiev, proceeding pro se, brought this suit against Defendants Ubisoft
                                  14   Toronto Inc., Ubisoft Inc., and Ubisoft Divertissements Inc., corporations that develop and/or
                                  15   publish video games. This Court’s July 13, 2018 Order granting Defendants’ motion to dismiss
                                  16   the First Amended Complaint lays out in detail the factual and procedural background of this case.
                                  17   See Docket No. 73. The gravamen of Plaintiff’s complaint is that Defendants terminated
                                  18   Plaintiff’s employment and thereafter harassed and made defamatory statements about Plaintiff,
                                  19   used his likeness and his trademarked name to promote their products, interfered with his
                                  20   employment relationships with other companies, and used his business software e-book to sell
                                  21   their products.
                                  22          The Court dismissed the First Amended Complaint in its entirety on two bases. First, it
                                  23   failed to establish that this Court has personal jurisdiction over Ubisoft Toronto Inc. and Ubisoft
                                  24   Divertissements Inc., which are Canadian corporations. See id. at 4–10. Second, all of the causes
                                  25   of action asserted in the complaint were based on conclusory allegations devoid of factual content
                                  26   that failed to state a claim under Rule 12(b)(6). See id. at 11–19. However, the Court granted
                                  27   Plaintiff leave to amend, with the exception of his claims for stalking and intentional infliction of
                                  28   emotional distress. See id. at 23.
                                   1          Plaintiff filed a Second Amended Complaint (“SAC”) on August 13, 2018.1 See Docket

                                   2   No. 78. The SAC asserted the same causes of action as the dismissed complaint minus the

                                   3   stalking and intentional infliction of emotional distress claims: (1) copyright infringement; (2)

                                   4   unauthorized use of name and likeness; (3) inducing breach of contracts; (4) intentional

                                   5   interference with prospective economic relations; (5) trademark infringement; and (6) federal

                                   6   unfair competition. The SAC also added what appears to be a copyright infringement claim under

                                   7   the Digital Millennium Copyright Act (“DMCA”). See SAC at 12–19. Defendants moved to

                                   8   dismiss the SAC on August 30, 2018. See Docket No. 86. Plaintiff failed to file a response, and

                                   9   the Court ordered Plaintiff to show cause why the case should not be dismissed for his failure to

                                  10   prosecute. See Docket No. 87. The Order specifically required Plaintiff to “address the merits of

                                  11   Defendants’ motion to dismiss” in his response, and warned that failure to do so would lead to

                                  12   dismissal of his case with prejudice. Id.
Northern District of California
 United States District Court




                                  13          Plaintiff’s response to the Order to Show Cause does not address the merits of the motion

                                  14   to dismiss. Accordingly, the Court GRANTS the motion to dismiss, and DISMISSES the case

                                  15   WITH PREJUDICE.

                                  16                                         I.       DISCUSSION

                                  17          Plaintiff’s response to the Order to Show Cause does not contain any substantive

                                  18   arguments. See Docket No. 88. Instead, it consists of a brief description of Plaintiff’s DMCA

                                  19   takedown requests against Defendants and a list of websites purportedly “removed” as a result of

                                  20   his requests. See id. at 2–4. Plaintiff’s failure to comply with the Order to Show Cause and

                                  21   engage with the merits of Defendants’ motion to dismiss in itself warrants dismissal of his case.

                                  22   See Fed. R. Civ. P. 41(b).

                                  23          Dismissal of the claims against Ubisoft Toronto Inc. and Ubisoft Divertissements Inc. is

                                  24   also appropriate because the SAC fails to cure the personal jurisdiction defects in the previous

                                  25   complaint. The allegations as to personal jurisdiction remain unchanged in the SAC, and are

                                  26   insufficient for the Court to conclude that it has jurisdiction over the Canadian Defendants. See

                                  27

                                  28
                                       1
                                         Plaintiff filed another “Amended Complaint” on August 16, 2018, which appears to be identical
                                       to the SAC. See Docket No. 81.
                                                                                      2
                                   1   SAC ¶¶ 3, 5 (alleging that Ubisoft Toronto Inc. and Ubisoft Divertissements Inc. are incorporated

                                   2   under Canadian law and have principal places of business in Canada); Docket No. 73 at 6

                                   3   (explaining that Plaintiff’s allegations do not satisfy the “purposeful direction” prong of the

                                   4   specific personal jurisdiction analysis).

                                   5             Nor has Plaintiff supplemented the allegations underlying each cause of action in the SAC.

                                   6   See SAC ¶¶ 30–72 (repeating same allegations as previous complaint). Without any specific, non-

                                   7   conclusory factual allegations, the SAC fails to state any claim for relief. See Bell Atl. Corp. v.

                                   8   Twombly, 550 U.S. 544, 555 (2007) (instructing that a plaintiff must provide more than mere

                                   9   “labels and conclusions” in stating the “grounds of his entitlement); Ashcroft v. Iqbal, 556 U.S.

                                  10   662, 678 (2009) (holding that to state a claim, a plaintiff must plead “factual content that allows

                                  11   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged”).

                                  12             Finally, Plaintiff’s newly-added DMCA claim also fails, to the extent it is a standalone
Northern District of California
 United States District Court




                                  13   cause of action. The gist of the allegations supporting this claim is that Defendants engaged in

                                  14   “[u]nlicensed use of [Plaintiff’s] copyrighted name and brand label in [a] commercial press

                                  15   release.” SAC at 13. But the press release dates from April 2008, and time-barred by the three-

                                  16   year statute of limitations applying to copyright infringement and DMCA claims. See 17 U.S.C.

                                  17   § 507(b). While the limitations period may be renewed where a defendant commits successive

                                  18   copyright violations, Plaintiff has not alleged that Defendants in this case have committed

                                  19   successive infringements. See Petrella v. Metro-Goldwyn-Mayer, Inc., 134 S. Ct. 1962, 1969

                                  20   (2014).

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           3
                                   1                                      II.      CONCLUSION

                                   2           For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss. The case

                                   3   is DISMISSED WITH PREJUDICE. The Clerk is instructed to enter judgment and close the

                                   4   file.

                                   5           This order disposes of Docket No. 86.

                                   6

                                   7           IT IS SO ORDERED.

                                   8

                                   9   Dated: October 24, 2018

                                  10

                                  11                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
